The petition of the petitioner Rose Alma Senatore, commissioner of the department of children and youth services, for certification for appeal from the Appellate Court, 30 Conn. App. 839 (AC 10511), is granted, limited to the following issue:
“Under the circumstances of this case, did the Appellate Court improperly conclude that the amendment *917to the petition related back to the date of the filing of the petition, for purposes of determining whether General Statutes § 17a-112 (b) applied?”
The Supreme Court docket number is SC 14804.
Dennis Antonacci, assistant attorney general, in support of the petition.
Decided July 8, 1993